DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 6 is objected to because of the following informalities:  the limitation “an LED light” includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “a LED light”.  Appropriate correction is required.
3.	Claims 10 and 20 are objected to because of the following informalities:  the limitation “the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 cm3, and 3) 6000 mAh to 605.22 cm3”  is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 cm3, or 3) 6000 mAh to 605.22 cm3”.  Appropriate correction is required.
4.	Claim 16 is objected to because of the following informalities:  the limitation “an LED light” includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “a LED light”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation "the plurality of cells" in line 5.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of polymer cells" as there is antecedent basis.
8.	Claim 1 recites the limitation "the entire plurality of cells" in line 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the entire plurality of polymer cells".
9.	Claim 1 recites the limitation “wherein motherboard is further” in line 6.  It is not clear whether it is the same motherboard or different mother board as recited in line 4.  For the purpose of this Office Action, the limitation has been interpreted as “wherein the motherboard is further”.
10.	Claim 1 recites the limitation "the charging and discharging" in line 7.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a charging and discharging"
11.	Claims 2-10 are rejected as depending from claim 1.
plurality of cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of polymer cells" as there is antecedent basis.
13.	Claim 7 recites the limitation "the battery level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a battery level".
14.	Claim 7 recites the limitation "the motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a motor".
15.	Claims 11 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16.	Claim 11 recites the limitation "the plurality of cells" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of polymer cells" as there is antecedent basis.
17.	Claim 11 recites the limitation "the entire plurality of cells" in line 10.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the entire plurality of polymer cells".
18.	Claim 11 recites the limitation “wherein motherboard is further” in line 11.  It is not clear whether it is the same motherboard or different mother board as recited in line 8.  For the purpose of this Office Action, the limitation has been interpreted as “wherein the motherboard is further”.
the charging and discharging" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a charging and discharging"
20.	Claims 12-20 are rejected as depending from claim 11.
21.	Claim 15 recites the limitation "the plurality of cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of polymer cells" as there is antecedent basis.
22.	Claim 17 recites the limitation "the battery level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "a battery level".
23.	Claim 17 recites the limitation "the motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a motor".
Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 1, 3-5, 9-11, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Parent et al. (US 2006/0012335).
Regarding claim 1, LaPointe discloses a battery pack to be used in motorized furniture(abstract, battery pack 14 in chair 10 in Fig. 1), the battery pack including: a plurality of cells(rechargeable batteries 28 & 30, Fig. 3, Col. 2, lines 48-52), the plurality of cells connected such that a threshold voltage is achieved(Col. 2, lines 63-67); and a motherboard coupled to the plurality of cells (circuit board 34, Fig. 3, Col. 2, lines 43-46), wherein the motherboard is configured to monitor and regulate each cell in the plurality of cells(Col. 3, lines 48-64), as well as the entire plurality of cells as a whole(Col. 3, lines 48-64), the battery pack is intended to accommodate a variety of styles and models of rechargeable batteries (Col. 2, lines 48-50) but does not explicitly disclose polymer cells and wherein the motherboard is further configured to alter a charging and discharging of each cell in the plurality of  cells individually such that all the cells in the plurality of polymer cells charge and discharge at the same rates.
Parent teaches  a method of charging alkali metal polymer batteries and, more specifically, to a method and process for charging alkali metal polymer batteries that reduces the capacity fade of such batteries([0001]). Parent teaches the motherboard (electronic control board 
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of LaPointe, a plurality of polymer cells and wherein the motherboard is further configured to alter a charging and discharging of each cell in the plurality of polymer  cells individually such that all the cells in the plurality of polymer cells charge and discharge at the same rates as taught by Parent in order to reduce capacity fade of the batteries.
Regarding claim 3, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses that generator 10 has twelve electrochemical cells 12 connected in series, each electrochemical cell 12 having a nominal voltage of 3.0 Volts for a nominal generator voltage of 36 Volts (Parent, Fig. 1, [0027]),  the examples of implementation make mention of precise voltage values, it is to be understood that these values are given as examples only and vary according to the type of insertion material use in the cathode of the electrochemical cells, applications, voltage limits, etc. (Parent, [0045]) but does not explicitly disclose wherein the threshold voltage is 25.9 volts.
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe,  the threshold voltage is 25.9 volts in order to balance applications and voltage limits,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 4, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses that generator 10 has twelve electrochemical  the examples of implementation make mention of precise voltage values, it is to be understood that these values are given as examples only and vary according to the type of insertion material use in the cathode of the electrochemical cells, applications, voltage limits, etc. (Parent, [0045]) but does not explicitly disclose the plurality of polymer cells comprises exactly seven cells with a voltage of 3.7 volts each.
It would have been obvious to one of ordinary skill in the art to provide the battery pack of modified LaPointe with the plurality of polymer cells comprises exactly seven cells with a voltage of 3.7 volts each in order to balance applications and voltage limits,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 5, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses the plurality of polymer cells and the motherboard are configured to operate two to six motors at the same time(LaPointe, Col. 2, lines 43-47, Parent [0031]-[0032], [0045]).
Regarding claim 9, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe further discloses the battery pack is configured to be charged with a trickle charger(LaPointe, Col. 3, lines 58-60). 
Regarding claim 10, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses a compact battery pack that includes a self-contained circuit board thereby allowing existing powered motion furniture to be more easily and inexpensively 3, 2) 4000 mAh to 459.77 cm3, or 3) 6000 mAh to 605.22 cm3.
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 cm3, or 3) 6000 mAh to 605.22 cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 11, LaPointe discloses a motorized furniture system (abstract) comprising: one or more furniture pieces(chair 10, Fig. 1); one or more motors configured to move portions of the one or more furniture pieces(electric motor 18, Fig. 1); and a battery pack(battery pack 14, Fig. 1), the battery pack comprising: a plurality of  cells (rechargeable batteries 28 & 30, Fig. 3, Col. 2, lines 48-52), the plurality of cells connected such that a threshold voltage is achieved (Col. 2, lines 63-67); and a motherboard coupled to the plurality of  cells (circuit board 34, Fig. 3, Col. 2, lines 43-46), wherein the motherboard is configured to monitor and regulate each cell in the plurality of cells (Col. 3, lines 48-64), as well as the entire plurality of cells as a whole (Col. 3, lines 48-64), the battery pack is intended to accommodate a variety of styles and models of rechargeable batteries (Col. 2, lines 48-50) but  does not explicitly disclose polymer cells and wherein the motherboard is further configured to alter a charging and discharging of each cell in the plurality of polymer cells individually such that all the cells in the plurality of polymer cells charge and discharge at the same rates.

It would have been obvious to one of ordinary skill in the art to provide in the battery pack of LaPointe, a plurality of polymer cells and wherein the motherboard is further configured to alter a charging and discharging of each cell in the plurality of  polymer cells individually such that all the cells in the plurality of polymer cells charge and discharge at the same rates as taught by Parent in order to reduce capacity fade of the batteries.
Regarding claim 13, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses that generator 10 has twelve electrochemical cells 12 connected in series, each electrochemical cell 12 having a nominal voltage of 3.0 Volts for a nominal generator voltage of 36 Volts (Parent, Fig. 1, [0027]),  the examples of implementation make mention of precise voltage values, it is to be understood that these values are given as examples only and vary according to the type of insertion material use in the cathode of the electrochemical cells, applications, voltage limits, etc. (Parent, [0045]) but does not explicitly disclose wherein the threshold voltage is 25.9 volts.
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, the threshold voltage is 25.9 volts in order to balance applications and voltage limits,  since it has been held that where the general conditions of a claim are 
Regarding claim 14, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses that generator 10 has twelve electrochemical cells 12 connected in series, each electrochemical cell 12 having a nominal voltage of 3.0 Volts for a nominal generator voltage of 36 Volts (Parent, Fig. 1, [0027]), that generator 10 may have more or less than 12 electrochemical cells (Parent [0032]) the examples of implementation make mention of precise voltage values, it is to be understood that these values are given as examples only and vary according to the type of insertion material use in the cathode of the electrochemical cells, applications, voltage limits, etc. (Parent, [0045]) but does not explicitly disclose the plurality of polymer cells comprises exactly seven cells with a voltage of 3.7 volts each.
It would have been obvious to one of ordinary skill in the art to provide the battery pack of modified LaPointe with the plurality of polymer cells comprises exactly seven cells with a voltage of 3.7 volts each in order to balance applications and voltage limits,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 15, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses the plurality of polymer cells and the motherboard are configured to operate two to six motors at the same time(LaPointe, Col. 2, lines 43-47, Parent [0031]-[0032], [0045]).

Regarding claim 20, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe discloses a compact battery pack that includes a self-contained circuit board thereby allowing existing powered motion furniture to be more easily and inexpensively retrofitted with a standby power source (LaPointe, Col. 1, lines 39-42) but does not explicitly disclose the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 cm3, or 3) 6000 mAh to 605.22 cm3.
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, the battery pack includes one of the following charge capacity to physical volume ratios: 1) 2000 milliampere hours (mAh) to 337.83 cm3, 2) 4000 mAh to 459.77 cm3, or 3) 6000 mAh to 605.22 cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
27.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Parent et al. (US 2006/0012335) as applied to claim 1 above, in view of Kim et al. (US 2019/0006722) as cited in IDS dated 8/6/20.
Regarding claim 2, modified LaPointe discloses all of the claim limitations as set forth above.  Modified LaPointe does not disclose further comprising a second motherboard for connecting directly to the plurality of polymer cells, wherein the second motherboard is electrically connected to the motherboard.

	It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, a second motherboard for connecting directly to the plurality of  cells, wherein the second motherboard is electrically connected to the motherboard as taught by Kim in order to control leakage current.
28.	Claims 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Parent et al. (US 2006/0012335) as applied to claim 1 above, in view of  Lupo et al. (US 2018/0301918) as cited in IDS dated 8/6/20.
Regarding claim 6, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose further comprising a LED light configured to represent remaining power in the battery pack.

It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, a LED light configured to represent remaining power in the battery pack as taught by Lupo  in order to serve as a battery status indicator.
Regarding claim 7, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose further comprising a buzzer configured to notify a user that a battery level is 10% or less when the user activates a motor.
Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches a user may also be notified that the furniture's battery 102 has reached a low voltage threshold (Fig. 11, [0058]).  Lupo teaches the user may then activate the power switch 80 to help conserve the furniture battery's power and the notifications may be received in any number of ways such as, but not limited to, an audible alert ([0058]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe,  a buzzer configured to notify a user that the battery level is 10% or less when the user activates the motor as taught by Lupo in order to conserve the furniture battery’s power.

Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches a user may also be notified that the furniture's battery 102 has reached a low voltage threshold(Fig. 11, [0058]). Lupo teaches the user may then activate the power switch 80 to help conserve the furniture battery's power ([0058]).  Lupo teaches the notifications may be received in any number of ways such as, but not limited to, an audible alert or a wireless transmission on a user's remote device and in a wireless system, the user may activate the charging power switch remotely through a user's wireless first device([0058]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, the motherboard includes a Bluetooth processor such that a user can turn off the battery output using a mobile device as taught by Lupo in order to conserve the furniture battery’s power.
29.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Parent et al. (US 2006/0012335) as applied to claim 11 above, in view of Kim et al. (US 2019/0006722) as cited in IDS dated 8/6/20.
Regarding claim 12, modified LaPointe discloses all of the claim limitations as set forth above.  Modified LaPointe does not disclose further comprising a second motherboard for connecting directly to the plurality of polymer cells, wherein the second motherboard is electrically connected to the motherboard.

	It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, a second motherboard for connecting directly to the plurality of  cells, wherein the second motherboard is electrically connected to the motherboard as taught by Kim in order to control leakage current.
30.	Claims 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe et al. (US 5,747,965) in view of Parent et al. (US 2006/0012335) as applied to claim 11 above, in view of  Lupo et al. (US 2018/0301918) as cited in IDS dated 8/6/20.
Regarding claim 16, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose further comprising a LED light configured to represent remaining power in the battery pack.

It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, a LED light configured to represent remaining power in the battery pack as taught by Lupo  in order to serve as a battery status indicator.
Regarding claim 17, modified LaPointe discloses all of the claim limitations as set forth above. Modified LaPointe does not disclose further comprising a buzzer configured to notify a user that a battery level is 10% or less when the user activates a motor.
Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches a user may also be notified that the furniture's battery 102 has reached a low voltage threshold (Fig. 11, [0058]).  Lupo teaches the user may then activate the power switch 80 to help conserve the furniture battery's power and the notifications may be received in any number of ways such as, but not limited to, an audible alert ([0058]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe,  a buzzer configured to notify a user that the battery level is 10% or less when the user activates the motor as taught by Lupo in order to conserve the furniture battery’s power.

Lupo teaches furniture power management system (title).   Lupo teaches the furniture battery 102 may be the power source and supply power to charging module as well as other electrical devices on the furniture(Fig. 11, [0057]).  Lupo teaches a user may also be notified that the furniture's battery 102 has reached a low voltage threshold(Fig. 11, [0058]). Lupo teaches the user may then activate the power switch 80 to help conserve the furniture battery's power ([0058]).  Lupo teaches the notifications may be received in any number of ways such as, but not limited to, an audible alert or a wireless transmission on a user's remote device and in a wireless system, the user may activate the charging power switch remotely through a user's wireless first device([0058]).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of modified LaPointe, the motherboard includes a Bluetooth processor such that a user can turn off the battery output using a mobile device as taught by Lupo in order to conserve the furniture battery’s power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724